Case: 08-50643 Document: 00511316148 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-50643
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

REGINALD DEWAYNE ELLISON, also known as Reginal Dwayne Ellison,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:96-CR-125-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Reginald Dewayne Ellison, federal prisoner # 68841-080, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion seeking a sentencing
reduction based on the retroactive amendment to the crack cocaine guidelines.
The district court denied the motion based on its determination that Ellison’s
sentence resulted not from the quantity of crack cocaine involved in his offense
but from his status as a career offender. Ellison contends that, even though he
was sentenced as a career offender, his sentence was nevertheless based on the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-50643 Document: 00511316148 Page: 2 Date Filed: 12/08/2010

                                   No. 08-50643

quantity of crack cocaine attributable to him and that he was therefore entitled
to the benefit of the retroactive crack cocaine guidelines amendment.
      Ellison is correct that his sentence resulted in part from the amount of
crack cocaine involved in his offense. Nevertheless, even had Ellison been
awarded the two-level reduction resulting from the retroactive amendment, his
offense level would have been reduced from 42 to 40, which, with a criminal
history category of VI, would have subjected him to the same guidelines range
he originally faced, 360 months to life imprisonment. Thus, the retroactive crack
amendment did not have the effect of lowering Ellison’s sentencing range, and
he was ineligible for § 3582(c)(2) relief. See § 3582(c)(2); U.S.S.G. § 1B1.10,
comment. (n.1A). Because Ellison was not eligible for § 3582(c)(2) relief, his
motion was properly denied, and any error in the reasons given for the district
court’s denial was harmless. See F ED. R. C RIM. P. 52(a); see also United States
v. Gonzalez-Balderas, 105 F.3d 981, 984 (5th Cir. 1997). To the extent that
Ellison argues that the district court could have further reduced his sentence,
considering the 18 U.S.C. § 3553(a) factors and his post-sentencing conduct, the
argument is without merit. See United States v. Doublin, 572 F.3d 235, 237-38
(5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      AFFIRMED.




                                         2